In a proceeding pursuant to CPLR article 78 to review a determination of the City Manager of the City of Yonkers which, after a hearing, found petitioner guilty of certain misconduct and dismissed him from his position, the parties cross-appeal from a judgment of the Supreme Court, Westchester County, dated March 14, 1979, which, inter alia, modified the determination by reducing the penalty imposed. Judgment modified, on the law, by (1) deleting the first decretal paragraph thereof, (2) deleting from the second decretal paragraph thereof the words "in all other respects”, and (3) adding thereto a provision dismissing the proceeding on the merits. As so modified, judgment affirmed, without costs or disbursements. The penalty of dismissal directed by the city manager, after a hearing pursuant to section 75 of the Civil Service Law, was not so "shocking to one’s sense of fairness” as to require judicial interference with the' administrative determination, which is supported by substantial evidence on the whole of the record. (See Matter of Pell v Board of Educ., 34 NY2d 222, 233; Matter of Joshua v McGrath, 35 NY2d 886; Matter of Bal v Murphy, 55 AD2d 26, affd 43 NY2d 762; Matter of La Rosa v Police Dept, of City of N. Y., 55 AD2d 890.) Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.